     Case 2:19-cv-00733-TLN-DB Document 10 Filed 11/05/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALONZO JAMES JOSEPH,                             No. 2:19-cv-0733 TLN DB P
12                        Plaintiff,
13             v.                                      FINDINGS AND RECOMMENDATIONS
14    V. NOGUCHI,
15                        Defendant.
16

17            By order issued August 28, 2020, plaintiff’s complaint was dismissed, and sixty days

18   leave to file an amended complaint was granted. (See ECF No. 9). At that time, plaintiff was

19   warned that failure to file an amended complaint in a timely manner would result in a

20   recommendation that this action be dismissed. (See id. at 9). Sixty days from that date have now

21   passed, and plaintiff has not filed an amended complaint or otherwise responded to the court’s

22   order.

23            Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

24   prejudice for failure to state a claim upon which relief may be granted . See 28 U.S.C. §

25   1915A(b)(1); Fed. R. Civ. P. 41(b); Local Rule 110.

26            These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

28   being served with these findings and recommendations, plaintiff may file written objections with
                                                       1
      Case 2:19-cv-00733-TLN-DB Document 10 Filed 11/05/20 Page 2 of 2


 1   the court and serve a copy on all parties. Such a document should be captioned “Objections to
 2   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
 3   objections within the specified time may waive the right to appeal the District Court’s order.
 4   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 5   Dated: November 5, 2020
 6

 7

 8

 9

10   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/jose0733.fta
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
